Exhibit 10.42
2003 STOCK INCENTIVE PLAN
OF RF MICRO DEVICES, INC.
Restricted Stock Award Agreement
(Performance-Based and Service-Based Award)
     THIS AGREEMENT (together with Schedule A, attached hereto, the
“Agreement”), made effective as of
                                                   , 2007 (the “Effective Date”)
between RF MICRO DEVICES, INC., a North Carolina corporation (the
“Corporation”), and XXXXXX, an employee of, or individual in service to, the
Corporation or a related entity (the “Participant”);
R E C I T A L S :
     WHEREAS, the Compensation Committee (the “Committee”) of the Board of
Directors has approved the grant to the Participant of a contingent right to
receive a restricted stock award (as defined in Section 4, below, the “Award”)
for shares of the Corporation’s common stock (the “Common Stock”) issuable under
the RF Micro Devices, Inc. 2003 Stock Incentive Plan, as amended (the “Plan”),
the grant of which Award is subject to the attainment of certain performance
objectives and the vesting of which Award is subject to certain service
requirements, as further described in this Agreement;
     NOW, THEREFORE, in furtherance of the purposes of the Plan, the Corporation
and the Participant hereby agree as follows:
     1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth with the Plan.
     2. Certain Defined Terms. The following terms used in this Agreement shall
have the meanings set forth in this Section 2:

  (a)   The “Award Date” is the date on which the Award is or may be granted to
the Participant following the Administrator’s determination regarding whether
all or a portion of the Performance Objectives have been attained and completion
of such other action as may be necessary to complete the grant of the Award.    
(b)   The “Effective Date” is the effective date of the Agreement, as stated
above.     (c)   The “Participant” is XXXXXX.     (d)   “Performance Objectives”
are the specific performance objectives identified by the Committee in the
minutes of the Committee’s meeting dated May 1, 2007.

 



--------------------------------------------------------------------------------



 



  (e)   The “Performance Period” is the period beginning May 1, 2007 and ending
at the close of the Corporation’s current fiscal year on March 29, 2008.     (f)
  The “Restriction Period” is the period beginning on the Award Date and ending
on such date or dates and occurrence of such conditions as described in
Section 3 of Schedule A attached hereto.     (g)   The “Shares” shall be that
number, if any, of shares of Common Stock subject to the Award which are or may
be granted under this Agreement, as such number may be determined in accordance
with Section 1 of Schedule A.

     3. Award Opportunity; Incorporation of the Terms of Schedule A of the
Agreement.

  (a)   The Corporation hereby grants to the Participant an opportunity to be
granted the Award for a certain number of shares of Common Stock (as defined
above, the “Shares”) based upon the attainment of at least two and up to six of
the Performance Objectives during the Performance Period. The number, if any, of
shares of Common Stock subject to the Award shall be determined by the
Administrator based on the achievement by the Corporation of the Performance
Objectives. No Award of Shares is being granted at this time, and no Award shall
be granted unless and until the Administrator, in its sole discretion and in
accordance with the terms of the Plan and this Agreement, determines whether and
to what extent the Award has been earned (including but not limited to
determining whether and to what extent the Performance Objectives have been
met), determines the number of Shares that shall be subject to the Award and
takes any other action it deems necessary or advisable in order to complete the
grant.     (b)   The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement. The Corporation and the Participant further acknowledge that
the Corporation’s signature on the signature page hereof, and the Participant’s
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.

     4. Grant of Restricted Stock Award. Subject to the terms of this Agreement
and the Plan, the Corporation shall grant the Participant a restricted stock
award (the “Award”) for that number of Shares of Common Stock as is determined
in accordance with Schedule A if and only if a minimum of two (and up to six) of
the Performance Objectives are met during the Performance Period, as further
described in Schedule A. The number of Shares, if any, subject to the Award
shall be determined by the Administrator in its sole discretion in accordance
with the Plan and this Agreement (including Schedule A) following completion of
the Performance Period. The Award Date shall be May 1, 2008 or as soon as
practicable after the end of the Performance Period and the Administrator’s
determination of the extent, if any, to which the Performance Objectives have
been met and the Award has been earned. The Corporation shall give notice to the
Participant after the Performance Period regarding whether the Award has been
granted and the number of Shares subject to the Award.

2



--------------------------------------------------------------------------------



 



     5. Dividends and Voting Rights. The Participant or his legal
representatives, legatees or distributees shall not be deemed to be the holder
of any Shares subject to the Award and shall not have any dividend rights,
voting rights or other rights as a shareholder unless and until (and then only
to the extent that) the Award has been earned and vested and certificates for
such Shares have been issued and delivered to him or them.
     6. Vesting of Award.

  (a)   Subject to the terms of the Plan and the Agreement, the Shares subject
to the Award shall be deemed vested, and such Shares shall be distributable as
provided in Section 8 herein, upon such date or dates, and subject to such
conditions, as are described in this Agreement, including Section 3 of
Schedule A. Without limiting the effect of the foregoing, the Shares subject to
the Award may vest in installments over a period of time, if so provided in
Schedule A. The Participant expressly acknowledges that the Award shall vest
only upon such terms and conditions as are provided in Schedule A of this
Agreement and otherwise in accordance with the terms of the Plan.     (b)   The
Administrator has sole authority to determine whether and to what degree the
Award has been earned and vested and to interpret the terms and conditions of
this Agreement and the Plan.

     7. Effect of Termination of Employment; Forfeiture of Award. Except as may
be otherwise provided in the Plan or the Agreement, in the event that the
employment of the Participant is terminated for any reason and the Award has not
been earned and vested pursuant to the terms of this Agreement, then the Award,
to the extent not earned and vested as of the Participant’s termination date,
shall be forfeited immediately upon such termination, and the Participant shall
have no further rights with respect to the Award or the Shares underlying that
portion of the Award that has not yet been earned and vested. The Participant
expressly acknowledges and agrees that the termination of his employment shall
(except as may otherwise be provided in the Agreement) result in forfeiture of
the Award and the Shares to the extent the Award has not been earned and vested
as of the date of his termination of employment or service.
     8. Settlement of Award. The Award, if earned and vested in accordance with
the terms of the Agreement, shall be payable in whole shares of Common Stock. A
certificate or certificates for Shares subject to the Award shall be issued in
the name of the Participant (or his beneficiary) as soon as practicable after,
and only to the extent that, the Award (or portion thereof) has vested.
     9. No Right of Continued Employment or Service. Nothing contained in this
Agreement or the Plan shall confer upon the Participant any right to continue in
the employment or service of the Corporation or a related entity or to interfere
in any way with the right of the Corporation or a related entity to terminate
the Participant’s employment or service at any time. Except as otherwise
expressly provided in the Plan and this Agreement (including but not limited to
Schedule A), all rights of the Participant under the Plan with respect to the
unearned or unvested portion of his Award shall terminate upon the termination
of employment or service of the Participant with the Corporation or a related
entity.
     10. Nontransferability of Award and Shares. The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate

3



--------------------------------------------------------------------------------



 



succession. The designation of a beneficiary does not constitute a transfer. The
Participant shall not sell, transfer, assign, pledge or otherwise encumber the
Shares subject to the Award until all conditions to vesting have been met.
     11. Withholding; Tax Consequences. The Participant acknowledges that the
Corporation shall require the Participant to pay the Corporation the amount of
any federal, state, local, foreign or other tax or other amount required by any
governmental authority to be withheld and paid over by the Corporation to such
authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Award, to satisfy such obligations. The
Participant acknowledges that the Corporation has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.
     12. Administration. The authority to construe and interpret this Agreement
and the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.
     13. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Award or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, next-of-kin,
successors and assigns. Except as may be otherwise provided in Section 18 of the
Plan, this Agreement does not supersede or amend any existing Change in Control
Agreement, Inventions, Confidentiality and Nonsolicitations Agreement,
Employment Agreement or any other similar agreement between the Participant and
the Company, including, but not limited to, any restrictive covenants contained
in such agreements.
     14. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
North Carolina, without regard to the conflict of laws provisions of any state,
and in accordance with applicable federal laws of the United States.
     15. Amendment and Termination; Waiver. Subject to the terms of the Plan and
this Agreement, this Agreement may be modified or amended only by the written
agreement of the parties hereto. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Agreement (without
Participant consent) to the extent necessary to comply with applicable law or
changes to applicable law (including but not limited to Code Section 409A). The
waiver by the Corporation of a breach of any provision of the Agreement by the
Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.
     16. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in this Agreement or the Plan shall be in writing and shall
be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Notices sent by mail
shall be deemed received three business days after mailed but in no event later
than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Administrator. Notices shall
be directed, if to the Participant, at the

4



--------------------------------------------------------------------------------



 



Participant’s address indicated by the Corporation’s records, or if to the
Corporation, at the Corporation’s principal office, attention Treasurer, RF
Micro Devices, Inc.
     17. Severability. The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
     18. Restrictions on Award and Shares. The Corporation may impose such
restrictions on the Award and any Shares issued pursuant to the Award as it may
deem advisable, including without limitation restrictions under the federal
securities laws, the requirements of any stock exchange or similar organization
and any blue sky or state securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). The Corporation may cause a restrictive
legend to be placed on any certificate for Shares issued pursuant to the Award
in such form as may be prescribed from time to time by applicable laws and
regulations or as may be advised by legal counsel.
     19. Counterparts; Further Instruments. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation and by the Participant effective as of the Effective Date stated on
page one of this Agreement.

            RF MICRO DEVICES, INC.
      By:   /s/ Robert A. Bruggeworth         Robert A. Bruggeworth       
President and Chief Executive Officer     

Attest:

     
/s/ William Priddy
   
 
William Priddy
   
Secretary & Chief Financial Officer
   

[Signature page of Participant to follow on Schedule A/Grant Letter]

5



--------------------------------------------------------------------------------



 



2003 Stock Incentive Plan of RF Micro Devices, Inc.
Restricted Stock Award Agreement
(Performance-Based and Service-Based Award)
Schedule A/Grant Letter
     1. Award Opportunity.

  (a)   Pursuant to the terms and conditions of the Corporation’s 2003 Stock
Incentive Plan, as amended (the “Plan”), you (the “Participant”) are eligible to
be granted a restricted stock award (the “Award”) for that number of Shares (the
“Shares”) of Common Stock as may be determined pursuant to Section 1 herein.    
(b)   No Award will be granted unless at least two of the Performance Objectives
are met during the Performance Period. If two of the Performance Objectives are
met, the Participant shall be granted an Award for the Threshold number of
shares (50% of Target). If three of the Performance Objectives are met, the
Participant shall be granted an Award for 75% of the Target number of shares. If
four of the Performance Objectives are met, the Participant shall be granted an
Award for 100% of the Target number of shares. If five of the Performance
Objectives are met, the Participant shall be granted an Award for 125% of the
Target number of shares. If all six of the Performance Objectives are met, the
Participant shall be granted an Award for the Maximum number of shares (150% of
Target). The Award shall not be granted until following the end of the
Performance Period and then only if the terms and conditions described in the
Agreement have been met. The actual number of shares which may be subject to the
Award shall be as provided in Section 1(c), below.     (c)   Number of Shares
Potentially Subject to Award:

         
 
  Threshold Number of Shares (50% of Target):  
                                        
 
  75% of Target:                                           
 
  Target Number of Shares (100% of Target):  
                                        
 
  125% of Target:                                           
 
  Maximum Number of Shares (150% of Target):  
                                        

  (d)   The Performance Objectives must be met, if at all, during the
Performance Period. The Administrator has sole discretion to determine if, and
to what extent, any or all Performance Objectives are met and to interpret the
other terms and conditions of this Agreement.

     2. Performance Objectives. The Performance Objectives for the Performance
Period applicable to the Participant pursuant to this Agreement are as specified
in the minutes of the meeting of the Compensation Committee of the Board of
Directors of the Corporation held on May 1, 2007.
     3. Vesting of Award. If the Award is granted in accordance into this
Agreement, the Award shall vest as follows:

  (i)   The Award shall be deemed vested with respect to fifty percent (50%) of
the Shares subject to the Award on the Award Date, subject to the

A-1



--------------------------------------------------------------------------------



 



      continued employment or service of the Participant with the Corporation or
a related entity through such vesting date;     (ii)   The Award shall be deemed
vested with respect to an additional twenty-five percent (25%) (for a total of
seventy-five percent (75%)) of the Shares subject to the Award on the first
anniversary of the Award Date, subject to the continued employment or service of
the Participant with the Corporation or a related entity through such vesting
date; and     (iii)   The Award shall be deemed vested with respect to an
additional twenty-five percent (25%) (for a total of one hundred percent (100%))
of the Shares subject to the Award on the second anniversary of the Award Date,
subject to the continued employment or service of the Participant with the
Corporation or a related entity through such vesting date.

     By my signature below, I, the Participant, hereby acknowledge receipt of
this Grant Letter and the Restricted Stock Award Agreement (the “Agreement”)
effective as of                                                              ,
200_, between the Participant and the Corporation which is attached to this
Grant Letter. I understand that the Grant Letter and other provisions of
Schedule A herein are incorporated by reference into the Agreement and
constitute a part of the Agreement. By my signature below, I further agree to be
bound by the terms of the Plan and the Agreement, including but not limited to
the terms of this Grant Letter and the other provisions of Schedule A contained
herein. The Corporation reserves the right to treat the Award and the Agreement
as cancelled, void and of no effect if the Participant fails to return a signed
copy of the Grant Letter within 30 days of receipt.
      

Signature:                                                                Date:
                    

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form. Please retain a copy of the
Agreement, including this Grant Letter, for your files.

A-2